Citation Nr: 0333528	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-05 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
service-connected low back disability, claimed as lumbar 
strain and currently evaluated as ten (10) percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in January 2001, wherein service connection was granted 
for "lumbar strain" (secondary to a service-connected left 
femur fracture disability), and a noncompensable (zero) 
percent rating was assigned therefor.  This appeal ensued.  A 
subsequent, revised rating decision of the RO, issued in 
April 2002, resulted in an increased rating for the residuals 
of the low back disability from zero percent to ten (10) 
percent, effective on August 9, 1999, the date on which the 
claim was received by the RO.  The veteran now seeks an 
evaluation higher than 10 percent for the low back 
disability. 


REMAND
In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  The VCAA redefined the 
obligations of VA with respect to the duty to assist 
claimants in gathering evidence to substantiate their claims, 
and imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the instant case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, 7008, 7009, 7010 
(Fed. Cir. Sept. 22, 2003), holding that a provision in 
38 C.F.R. § 3.159(b)(1) that required a response to a VCAA 
notification in less than the statutory one-year period was 
invalid.  Thus, in light of Paralyzed Veterans of America, 
neither the RO nor the Board can render a decision on the 
merits of a 
claim before one full year has passed after a valid VCAA 
notification, unless the veteran waives his right to that 
statutory period.   

The Board has reviewed all of the information and evidence in 
the record.  It finds that the record is completely devoid of 
a VCAA notification.  In this regard, the Board notes that, 
Disabled American Veterans (DAV), the veteran's 
representative in this claim, indicated at the 
videoconference hearing held in October 2002, that all 
relevant evidence had been submitted to the RO to date.  See 
hearing transcript.  Nonetheless, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has interpreted the VCAA to mean that claimants must be given 
VCAA notifications as part of the due process accorded to 
claimants.  A valid VCAA notification would include a 
discussion of VCAA provisions, as well as a discussion of 
what VA would do to assist claimants and what the claimants 
must do substantiate their claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
     
On a different matter, the Board notes that the record 
contains the report of a VA medical examination conducted in 
January 2002 in connection with this claim.  This report 
indicates that magnetic resonance imaging (MRI) studies were 
to be performed as part of the "compensation and pension" 
examination, and that the veteran failed to report to the MRI 
testing facility as scheduled.  The veteran and DAV disagree, 
and state that the veteran reported to Mulberry Imaging 
Center on January 17, 2002, for the MRI studies.  They 
further maintain that the January 2002 MRI studies must be 
considered in adjudicating this claim.  See Form 9 stated in 
May 2002, and DAV statement dated in October 2002.      

In light of the foregoing, while the Board sincerely regrets 
any delay in the adjudication of this claim, this case must 
be remanded to the RO to ensure that the veteran is afforded 
full due process due to him and that VA has assisted the 
veteran in fully developing the facts pertinent to his claim, 
consistent with VCAA.  The case is REMANDED to the RO for the 
following:




1.  The RO is to advise the veteran and 
his representative, by means of a letter, 
as to the veteran's and VA's obligations 
under the VCAA, to include, but not 
necessarily limited to:

	a) VA's duty to notify the veteran;

	b) VA's duty to assist the veteran, 
to include what VA will accomplish and 
what he must do to assist in the 
development of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  In the VCAA notification directed 
above, the RO is to advise the veteran 
and his representative of the option to 
affirmatively waive the right to a full 
one-year period from the date of the VCAA 
notification to further substantiate the 
claim.  Any waiver obtained by the RO 
should be in writing, and be documented 
in the veteran's claim folder.  The 
veteran must be informed that any waiver 
in this regard is strictly optional.  

3.  The RO shall obtain and associate 
with the veteran's claim folder the 
results of MRI testing completed in 
January 2002 and any associated medical 
opinions or correspondence from the MRI 
testing facility.  In no event should the 
RO obtain any waiver of the right to a 
full year to substantiate the claim after 
VCAA notification before the MRI results 
are obtained.

4.  After any action or actions required 
by the submittal of information or 
evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
or after the veteran executes a waiver of 
the full one-year period to substantiate 
his claim following the VCAA 
notification, the RO should review all 
evidence associated with the claim folder 
subsequent to April 2002, when the 
Statement of the Case (SOC) was issued.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental SOC and with an appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





The veteran need take no action on this REMAND order until he 
is so informed.  The purpose of this REMAND is to ensure that 
due process has been afforded to the veteran.  No inferences 
as to the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




